SECOND AMENDMENT TO
AMENDED AND RESTATED
DISTRIBUTION SERVICES AGREEMENT


This Second Amendment (the “Amendment”) to the Amended and Restated Distribution
Agreement (the “Distribution Agreement”) dated as of November 17, 2010 and
amended as of May 25, 2011 by and among Teucrium Trading, LLC (the “Sponsor”),
Teucrium Commodity Trust (the “Trust”) and Foreside Fund Services, LLC
(“Foreside”) is entered into as of October 1, 2011 (the “Effective Date”).


WHEREAS, the Sponsor, the Trust and Foreside desire to amend the Distribution
Agreement to reflect the termination of Active Distribution Services by Foreside
and to update the Fee Schedule;


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:


1.           All references in the Distribution Agreement to the Distribution
Consulting and Marketing Services Agreement are hereby deleted.


2.           Exhibit B to the Distribution Agreement is hereby deleted and
replaced in its entirety as provided on Schedule 1 hereto.


3.           Except as expressly amended hereby, all of the provisions of the
Distribution Agreement shall remain unamended and in full force and effect to
the same extent as if fully set forth herein.


4.           This Amendment shall be governed by, and the provisions of this
Amendment shall be construed and interpreted under and in accordance with, the
laws of the State of Delaware.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
in their names and on their behalf by and through their duly authorized
officers, as of the Effective Date.
 
 
FORESIDE FUND SERVICES, LLC
 
TEUCRIUM TRADING, LLC
         
By:
   
By:
 
Name:
   
Name:
 
Title:
   
Title:
 

 
 
TEUCRIUM COMMODITY TRUST
             
By:
 
   
 
Name:
 
   
 
Title:
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 